Per Curiam.—
The objection to the affidavit made at bar, is not tenable. The affidavit avers the property in the plaintiffs, tire possession of the defendant, the value, the refusal to deliver, and the conversion. These elements in an affidavit were sufficient by the English practice, (Cowp. 529; 1 Wils. 325,) which still obtains in Pennsylvania. The rules of the King’s Bench, (Hil. T. 48, G. III. 9 East. 325,) and of the Common Pleas, and in Exchequer, (see 1 Taunt. 203; 7 Price 354,) which require that the affidavit must fully set forth and detail the circumstances under which the defendant obtained the possession of the property, its particular kind and value, and the manner in which the defendant applied it to his own purposes, however convenient, have not been adopted in our courts. Although the decisions of the English courts occurring since the revolution, as to points of general law, may now be cited by way of information, yet if founded on particular rules of court, they are wholly disregarded.
Rule discharged.